COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





CHRISTOPHER MICHAEL DAWSON,

                            Appellant,

v.


JESSICA ELIZABETH DAWSON,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00158-CV

Appeal from the

109th Judicial District Court

of Winkler County, Texas 

(TC# 15,702) 





MEMORANDUM  OPINION

            This appeal is before the Court on its own motion to determine whether it should be
dismissed.  Because Appellant has failed to pay the filing fee or file a brief, we will dismiss the
appeal.
            Appellant filed his notice of appeal on May 21, 2010, but he did not pay the $125 filing
fee or submit an affidavit of indigence.  By letter dated June 9, 2010, the clerk of this Court
instructed Appellant to pay the filing fee within twenty days from the date of the letter.  The clerk
advised Appellant that failure to pay the filing fee could result in dismissal of the appeal. 
Appellant did not respond to the letter, but he filed an affidavit of indigency in the trial court on
July 12, 2010.  This affidavit was untimely because it was not filed before or with the notice of
appeal and Appellant did not file a motion for extension of time to file the affidavit.  See
Tex.R.App.P. 20.1(c)(1), (3); see also Tex.R.App.P. 5 (requiring parties to pay the filing fees at
the time an item is presented for filing); Few v. Few, 271 S.W.3d 341, 346 (Tex.App.--El Paso
2008, pet. denied)(stating that Rule 20.1(c) strictly requires that the affidavit of indigency be filed
before or with the notice of appeal).
            By letter dated July 19, 2010, the clerk again instructed Appellant to pay the filing fee
within twenty days and that failure to do so could result in dismissal of the appeal.  Appellant did
not respond.
            Finally, by letter dated August 31, 2010, the clerk notified Appellant of the Court’s intent
to dismiss this appeal for want of prosecution due to his failure to file a brief or request an
extension of time to do so.  The clerk advised Appellant that the appeal would be dismissed
without further notice unless the Court received a response within ten days providing a reason
why the appeal should be continued.  Appellant did not respond to this letter.
            This Court has the authority to dismiss an appeal if the appellant fails to comply with the
appellate rules or a notice from the clerk requiring a response or other action within a specified
time.  See Tex.R.App.P. 42.3(c).  The Court also has the authority to dismiss an appeal for want
of prosecution if the appellant fails to file a brief within the time prescribed and provides no
reasonable explanation for the failure.  See Tex.R.App.P. 38.8(a)(1).  Appellant failed to pay the
filing fee or submit a timely affidavit of indigency, failed to file a brief, and failed to respond to
the clerk’s letters.  Accordingly, this appeal is dismissed.

September 22, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.